Citation Nr: 1221552	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-28 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1, 1977, until March 22, 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas. 

In May 2005, the Veteran testified at a personal hearing over which the undersigned acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the claims file. 

The claim was previously before the Board in August 2010 at which time it was remanded for further development.  It is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).
In the August 2010 Board Remand, the RO was directed to obtain records from the Social Security Administration as the Veteran reported being in receipt of Social Security Administration Disability Benefits.  A review of the claims file shows that in March 2012, the RO issued a formal finding of unavailability with respect to the Veteran's Social Security Administration records.  However, in March 2012, the Veteran submitted a written statement to VA in which he indicated that he had been to the Social Security Administration Office and had been told that he needed to wait for the Social Security Administration to send him his records.  He indicated that he was told he would receive a phone call when his records would be ready to be picked up, and then he would forward those records to VA.  Thereafter, in a statement dated in April 2012, the Veteran indicated that the records do exist and urged VA not to decide his case before the records were obtained.  Thus, the Veteran must given the opportunity to submit to VA any Social Security Administration records that he has been able obtain.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the Veteran and his representative a letter and ask them to provide to VA copies of any Social Security Administration records they were able to obtain.  The Veteran must be given an appropriate amount of time to respond to this request.  Any response received by the Veteran, to include additional evidence submitted by the Veteran, must be associated with his claims file. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


